Citation Nr: 0841089	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as secondary to exposure to silica dust.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a lung disability, 
to include as secondary to exposure to silica dust.  The 
veteran testified before the Board in August 2004.  The Board 
remanded this claim for further development in February 2006.  

In a March 2007 decision, the Board denied the veteran's 
claim for service connection for a lung disability, to 
include as secondary to exposure to silica dust.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to the Joint Motion 
for Remand, a July 2008 Order of the Court remanded the claim 
for readjudication in accordance with the Joint Motion for 
Remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with a lung disability, to include possible 
silicosis, but it remains unclear whether any lung disability 
is related to his period of active service.

The veteran's service medical records show that in an October 
1970 medical report, he complained of chest pain.  A November 
1970 service medical record showed the veteran being treated 
for complaints of chronic post-nasal drainage and a 
productive cough.  In a September 2002 radiology report, the 
veteran's private physician opined that his current lung 
disability was typical of previous occupational exposure to 
silica dust and that it indicated silicosis.  The report did 
not opine as to whether the silica dust exposure occurred 
during the veteran's period of active service or while he was 
employed in the private sector after service.  In order to 
make an accurate assessment of the veteran's entitlement to 
service connection for his lung disability, to include as 
secondary to exposure to silica dust, it is necessary to have 
a medical opinion based upon a thorough review of the record 
that reconciles the question of whether the silicosis was 
related to silica dust exposure in service or to post-service 
exposure to silica dust.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
veteran's disorder is necessary in order to fairly decide the 
merits of the veteran's claim.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his current 
lung disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current lung disability, to include 
silicosis, is etiologically related to 
any incidents of the veteran's period 
of active service, including any silica 
dust exposure.  The examiner should 
also discuss whether the veteran's 
current lung disability is related to 
any possible post-service silica dust 
exposure.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

